Citation Nr: 1705708	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This case was remanded by the Board in January 2015 and in June 2016.  The Veteran testified before the undersigned at a hearing held in October 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has attended VA examinations in December 2006, March 2010, June 2013 and May 2014 in connection with this appeal. \

During his October 2016 hearing, the Veteran asserted that the results of May 2014 examination were not accurate, as the examination in his opinion was not adequate.  

The record shows that a September 2016 audiological report from a private audiologist indicates that the Veteran underwent a hearing test that month, and the results of this testing appear to indicate that the Veteran's hearing may have worsened in comparison to the May 2014 test results.  However, there is no indication that the September testing was performed according to VA standards.  Specifically, it is unclear whether the word recognition protocol used is the same as that required by VA in order to assess the degree of hearing loss.  Given the suggestion that the hearing loss may have worsened since the last VA examination, a remand is necessary so that the AOJ can afford the Veteran a new VA audiological examination to determine the current severity of his hearing loss.  The VA examiner should also be asked to interpret the results of the September 2016 private audiological testing. 

The record also contains VA treatment notes through December 2015, including records of treatment and evaluation for hearing loss.  Thus, prior to the examination, the AOJ should obtain any VA treatment records since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary identification of sources by the Veteran, obtain any records of VA treatment or evaluation for the Veteran's bilateral hearing loss for the period since December 2015.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should address how the Veteran's bilateral hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  The claims file should be made available for review in conjunction with the examination. 

The examiner should also review the September 2016 private audiogram.  The examiner should provide numerical values for the graphical puretone threshold findings presented by the audiogram at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The examiner should also indicate, if possible, whether or not the September 2016 private evaluation used the Maryland CNC test to determine word recognition ability. 

3.  If and only if the VA examiner is unable to determine whether the September 2016 private audiologic examination used the Maryland CNC test, the AOJ should contact the audiologist who performed the September 2016 audiology examination and request that individual to specify which word recognition protocol was used for the referenced September 2016 examination.

4.  Then, readjudicate the claim.  If the decision remains unfavorable to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


